    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:                                                             Chapter 11
                                                                       Case No. 16-13607 (SMB)
    WONDERWORK, INC.,

                                              Debtor.


    VINCENT A. SAMA, as Litigation Trustee of
    the WW LITIGATION TRUST,
                                                                       Adv. No. 18-01873 (SMB)
                                             Plaintiff,

                 -against-

    BRIAN MULLANEY, HANA FUCHS, THEODORE
    DYSART, RAVI KANT, JOHN J. CONEYS,
    STEVEN LEVITT, CLARK KOKICH, STEVEN
    RAPPAPORT, RICHARD PRICE, and MARK
    ATKI NSON

                                           Defendants.

                                          AFFIDAVIT OF SERVICE

       STATE OF NEW YORK :
                         :.ss:
      COUNTY OF NEW YORK :

           STEPHANIE WALSH, being duly sworn, deposes and says that she is employed by the law firm
      of Arnold & Porter Kaye Scholer LLP, is over the age of eighteen years and is not a party to this
      action.
           On January 3, 2019, deponent served true and correct copies of the Summons and Notice of
      Pretrial Conference in an Adversary Proceeding, and Complaint with Exhibits A-D attached thereto, by
      personally delivering and leaving the same, enclosed in sealed, postpaid envelopes, to the United States
      Post Office located at 322 West 52nd Street, New York, NY 10019, upon the parties listed in Exhibit A.



                                                                                 _AL
                                                                             EPHANIE WALSH

             Sworn to before me this
               day of Januar    019


                        public
         EDUARNA '
        Public,  Stat f New York
 Notary
        No. 01MA6 74235
   Qualified in New York County
Commission Expires August 9,p21,—,
                            EXHIBIT A




BRIAN MULLANEY                     HANA FUCHS
1 SUMNER LN                        60 RIVERSIDE DR APT 7F
BELMONT, MA 02478-1433             NEW YORK, NY 10024-6137

THEODORE DYSART                    JOHN J. CONEYS
432 N ELMWOOD AVE,                 813 MARBURY LN
OAK PARK, IL 60302-2226            LONGBOAT KEY, FL 34228-1443

JOHN J. CONEYS                     STEVEN LEVITT
3500 IDAHO AVE NW,                 5540 S KENWOOD AVE
WASHINGTON, DC 20016-3152          CHICAGO, IL 60637-1714

STEVEN LEVITT                     CLARK KOKICH
THE KENNETH C. GRIFFIN            424 QUEEN ANNE AVE N
  DEPARTMENT OF ECONOMICS         APT 400
1126 E. 59th Street               SEATTLE, WA 98109-4562
CHICAGO, IL 60637-1580

CLARK KOKICH                      STEVEN RAPPAPORT
119 TOWER PL 1-404,               325 W END AVE APT 10D
SEATTLE, WA 98109-3250            NEW YORK, NY 10023-8144

STEVEN RAPPAPORT                  RICHARD T.G. PRICE
RZ CAPITAL LLC                    2375 BROADWAY ST
555 MADISION AVE. #29             SAN FRANCISCO, CA 94115-1233
NEW YORK, NY 10022

MARK ATKINSON                     MARK ATKINSON
OTTO MARKETING                    217 77111 ST
1611-C COLLEY AVE.                VIRGINIA BEACH, VA 23451-1918
NORFOLK, VA 23517
